


115 HR 5533 IH: Special Counsel Transparency Act of 2018
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5533
IN THE HOUSE OF REPRESENTATIVES

April 17, 2018
Mr. Doggett (for himself, Mr. Raskin, Mr. Ted Lieu of California, Mr. Cicilline, Mr. Nadler, Mr. Gallego, Mr. Pocan, Ms. Jayapal, Mr. Johnson of Georgia, Ms. Norton, and Mr. Cohen) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To require a report of any Special Counsel who is removed from office, and for other purposes.

 
1.Short titleThis Act may be cited as the Special Counsel Transparency Act of 2018. 2.Report of a Special Counsel who is removed from office (a)Periodic report of a Special Counsel to CongressA person serving as a Special Counsel appointed in accordance with part 600 of title 28 of the Code of Federal Regulations shall submit a report on the status of the investigation that person was appointed to undertake, at such times and to the extent the Special Counsel determines appropriate, but no later than at the conclusion of the investigation, to— 
(1)the Committee on the Judiciary of the House of Representatives; (2)the Committee on the Judiciary of the Senate; 
(3)the Speaker of the House of Representatives; (4)the minority leader of the House of Representatives;  
(5)the majority leader of the Senate; and (6)the minority leader of the Senate. 
(b)Report of a Special Counsel who is removed from officeIf a person serving as a Special Counsel appointed in accordance with part 600 of title 28 of the Code of Federal Regulations is removed from such office, that person shall, not later than 2 weeks after the date of such removal, submit a report detailing the status, as of the date of dismissal, of the investigation that the person was appointed to undertake to— (1)the Committee on the Judiciary of the House of Representatives; 
(2)the Committee on the Judiciary of the Senate; (3)the Speaker of the House of Representatives; 
(4)the minority leader of the House of Representatives;  (5)the majority leader of the Senate; and 
(6)the minority leader of the Senate. (c)Report of the Attorney GeneralIf a person is removed from service as a Special Counsel appointed in accordance with part 600 of title 28 of the Code of Federal Regulations, the Attorney General or, if the Attorney General is recused, the next most senior official in the Department of Justice who is not also recused, shall, not later than 2 weeks after the date of such removal, submit a report detailing the status, as of the date of dismissal, of the investigation that the person was appointed to undertake to— 
(1)the Committee on the Judiciary of the House of Representatives; (2)the Committee on the Judiciary of the Senate; 
(3)the Speaker of the House of Representatives; (4)the minority leader of the House of Representatives;  
(5)the majority leader of the Senate; and (6)the minority leader of the Senate. 
(d)Material To be includedEach report under this section shall include but not be limited to— (1)any evidence of criminal activity that implicates the President, any person within the Executive Office of the President at the time of the report or at any time prior, or any person appointed as an officer of the United States by the President (regardless of whether or not that person remained in office as of the date of this report), including, notwithstanding Rule 6 of the Federal Rules of Criminal Procedure, grand jury information (as such term is defined in section 3322(d) of title 18, United States Code); and 
(2)such other facts or matters as the Special Counsel determines appropriate, that the Special Counsel has become aware of in the course of the investigation. (e)ExemptionNo information to be included in the reports under subsections (a) and (b) may be withheld from Congress on the grounds that such information is classified or otherwise protected by a statutory, regulatory, or Congressional confidentiality provision. Disclosure of any information to Congress made pursuant to this bill, including classified information, does not constitute a violation of Federal law. 

